MEMORANDUM OPINION
                                           No. 04-11-00725-CV

                                       IN RE Rodney CABRERA

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Rebecca Simmons, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: October 26, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 30, 2011, relator filed a petition for writ of mandamus. The court has

considered relator’s petition for writ of mandamus and is of the opinion that relator is not entitled

to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R.

APP. P. 52.8(a).

                                                                    PER CURIAM




1
  This proceeding arises out of Cause No. 2009-CI-01925, styled In the Interest of C.L.C., et al., in the 150th
Judicial District Court, Bexar County, Texas, the Honorable Janet Littlejohn presiding. However, the rulings
complained of were made by the Honorable Barbara Hanson Nellermoe, presiding judge of the 45th Judicial District
Court, Bexar County, Texas.